DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 3 (figs.8-12) and claim 5 in the reply filed on 8/5/2021 is acknowledged.  The traversal is on the grounds that the search and examination of all claims of all species can be done without undue burden.  This is not found persuasive.  The search and preparation of the current Office Action for the elected species has exceeded the time available for a single application such that withdrawal of the restriction requirement would not have been possible without undue burden.
Note that the principles of compact prosecution dictate that search burden for a particular invention/species is not limited solely to the terms of the claims alone.  See MPEP 904.03 which states “It is normally not enough that references be selected to meet only the terms of the claims alone… the search should, insofar as possible, also cover all subject matter which the examiner reasonably anticipates might be incorporated into applicant’s amendment… In doing a complete search, the examiner should find and cite references that, while not needed for rejecting the claims, would be useful for forestalling the presentation of claims to other disclosed subject matter 
Further note that examination burden is not limited to the initial search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.  The burden of all such tasks increases with the number of inventions/species under examination.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cochren US 2015/0204431.
A differential gear comprising: 
a final gear (see para.[0028] description of “gearing [not shown]”); 
a differential case (12); 
first and second differential pinion shafts (90’, 92’, fig.9) that are inserted through a shaft support hole (holes in case 12 receiving shafts, see fig.3C) formed in the differential case and housed in the differential case so as to be mutually orthogonal such that an axial direction is along a direction perpendicular to a rotation axis of the differential case; 
first and second pinion gears (27 as seen in fig.8A) rotatably provided about an axis of the first differential pinion shaft around the first differential pinion shaft inside the differential case; 
third and fourth pinion gears (27’ as seen in fig.8A) rotatably provided about an axis of the second differential pinion shaft around the second differential pinion shaft inside the differential case; 
first and second side gears (18, 20) that mesh with the first, second, third, and fourth pinion gears in the differential case and are housed so as to be rotatable about an identical rotation axis (see axis in fig.3B) to the differential case; and 
a holder (para.[0047] describes an embodiment of the figure 9 shafts being used with the holder 91 of figure 8B) that is housed between the first, second, third, and 
the first differential pinion shaft and the second differential pinion shaft are engaged with each other in the holder so as to be non-rotatable relative to the differential case.  
As detailed above the final gear is described by the art but not shown in the figures.  The examiner takes Official Notice that it was extremely well known for the final gear (commonly/routinely known in the differential art as the ring gear) to be fixed by bolts to an outer surface of the differential case so as to be integrally rotatable therewith.  Such an arrangement would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the beneficial purpose of communicating torque to the differential. 

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658